DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,991,125 (hereinafter ‘125). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Current Application					‘125
Claim 1:
one or more computer processors; and 


memory storing computer-executable instructions that, when executed by the one or more computer processors, cause the one or more computer processors to perform operations comprising: 
determining one or more semantic keypoints for an image in an image sequence; 

determining one or more person keypoints for the image; 

generating a first estimated homography using the one or more semantic key points for the image; 

projecting each of the one or more person keypoints for the image onto a world coordinate system of a particular environment; determining, for each of the one or more person keypoints for the image, based at least in part on projecting each of the one or more person keypoints for the image onto the world coordinate system of the particular environment, a proximate person keypoint location in the world coordinate system of the particular environment; 

determining, for each of the one or more semantic keypoints for the image, a semantic keypoint location in the world coordinate system of the particular environment; 

generating a second estimated homography using the one or more semantic keypoints for the image, the semantic keypoint location for each of the one or more semantic keypoints for the image, the one or more person keypoints for the image, and the proximate person keypoint location for each of the one or more person keypoints for the image; 

determining a final estimated homography based at least in part on the second estimated homography; 

determining one or more intrinsic parameter estimates based at least in part on the final estimated homography; and 
determining one or more extrinsic parameter estimates based at least in part on the final estimated homography.
Claim 1:
one or more computer processors configured as a neural network; and 

memory storing computer-executable instructions that, when executed by the one or more computer processors, cause the one or more computer processors to perform operations comprising: 
training the neural network to locate and identify semantic keypoints in an image sequence corresponding to keypoints in an environment, wherein each keypoint of the keypoints in the environment has a known location; 

training the neural network to locate and identify person keypoints in the image sequence corresponding to the keypoints in the environment; 

matching each semantic keypoint of the semantic keypoints in the image sequence to a respective semantic keypoint of the keypoints in the environment; 

matching each person keypoint of the person keypoints in the image sequence to a respective person keypoint of the keypoints in the environment; 

generating a homography for each image in the image based on the matching of each of the semantic keypoints in the image sequence to the respective semantic keypoint in the environment and the matching of each of the person keypoints in the image sequence to the respective person keypoint in the environment; and 

determining a camera parameter based on the homography.



Current Application					‘125
Claim 8:
identifying semantic keypoints in an image; 

identifying person keypoints in the image; 

generating a first estimated homography using the semantic key points; 

projecting a location of each of the person keypoints onto a coordinate system; 

identifying, for each of the semantic keypoints, a semantic keypoint location in the coordinate system; 

identifying, for each of the person keypoints for the image, based at least in part on projecting the location of each of the person keypoints onto the coordinate system, a proximate person keypoint location in the coordinate system; 

iteratively generating one or more subsequent estimated homographies based at least in part on the semantic keypoints for the image, the semantic keypoint location for each of the semantic keypoints for the image, the person keypoints for the image, and the proximate person keypoint location for each of the person keypoints for the image; 

selecting a particular homography of the one or more subsequent estimated homographies as a final estimated homography; 

determining one or more intrinsic parameter estimates based at least in part on the final estimated homography; and 
determining one or more extrinsic parameter estimates based at least in part on the final estimated homography.
Claim 8:
determining person keypoints for an environment; 
determining person keypoints for an image; 

generating a plurality of random camera poses; 

for each random camera pose of the plurality of random camera poses: 

generating projected person keypoints for the image based on the person keypoints for the environment and the random camera pose; 

determining an error value for the random camera pose based on a comparison of the projected person keypoints for the image and corresponding person keypoints for the image; and 

assigning a weight to the random camera pose based on the error value.




Current Application					‘125
Claim 15:
determining one or more semantic keypoints in a particular image of a video sequence;

determining one or more person keypoints in the particular image;

generating a first estimated homography using the one or more semantic keypoints;

projecting each of the one or more person keypoints onto a coordinate system associated with a particular environment;

determining, for each of the one or more semantic keypoints, a semantic keypoint location in the coordinate system;

determining, for each of the one or more person keypoints, based at least in part on projecting each of the one or more person keypoints onto the coordinate system, a proximate person keypoint location in the coordinate system;

generating one or more subsequent estimated homographies based at least in part on the one or more semantic keypoints, the semantic keypoint location for each of the one or more semantic keypoints, the one or more person keypoints, and the proximate person keypoint location for each of the one or more person key points;

determining a final estimated homography based at least in part on the one or more subsequent estimated homographies;

determining one or more intrinsic parameter estimates based at least in part on the final estimated homography; and

determining one or more extrinsic parameter estimates based at least in part on the final estimated homography.
Claim 15:
locating and identifying, by one or more computer processors, keypoints in an image sequence corresponding to keypoints in an environment, wherein each keypoint of the keypoints in the image is a person keypoint or a semantic keypoint; 

matching, by one or more computer processors, each keypoint of the keypoints in the image sequence to a respective keypoint of the keypoints in the environment; 

generating, by one or more computer processors, a homography for each image in the image sequence based on the matching of the keypoints in the image sequence to the keypoints in the environment; and 

determining, by one or more computer processors, a camera parameter based on the homography.


Claims 2-7, 9-14 and 16-20 do not correspond to any claims in ‘125.
Allowable Subject Matter
Claims 1-20 would be allowed provided the Double Patenting Rejection is overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664